DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
		Applicant’s amendment and remarks filed January 12, 2022, are responsive to the office action mailed November 10, 2021.  Claims 1-6, 8-13, 15-17, and 19-23, were previously pending.  Claims 13 and 21-22 have been cancelled, claims 1, 12, and 20, have been amended, and claims 24-26, are new.  Claims 1-6, 8-12, 15-17, 19-20, and 23-26, are therefore currently pending and considered in this office action.
Pertaining to Double Patenting rejection in the previous office action
Claims 1, 5-7, 9-12, 16-20, and 22, were rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10366174 B2.  Claim 22 has been cancelled rendering moot this rejection of that claim.  The amendment has not overcome this rejection of the remaining claims, and applicant’s remarks indicate that either a terminal disclaimer has been filed or that applicant requests this rejection be held “in abeyance.”  A terminal disclaimer has not been filed.  The rejection is maintained.
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 1-6, 8-13, 15-17, 19-20, and 22-23, were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 13 and 22 have been cancelled rendering moot this rejection of those claims.  The amendment has overcome this rejection of the remaining claims.  As noted in the previous office action the subject matter of previous claim 21 was eligible.  Claim 21 has now been cancelled and the subject matter previously recited therein has been incorporated into the independent claims.
This subject matter uses additional elements including a camera and controller (including processor(s)) in a particular combination to both capture an image and identify a specific item in the image.  The camera is configured to produce an image feed including an image of an individual wearing an item and the controller comprising one or more processors is used in combination to perform operations including the production of an image feed with an image of an individual wearing an item, automatically identify the item being worn by the individual, and implement one or more image processing and analysis techniques to recognize the item in the image feed produced by the camera.  This combination of additional elements and the limitations they perform integrates any recited abstract idea into a practical application.  The claimed subject matter is therefore eligible at step 2A prong 2.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 1-6, 8-13, 15-17, and 19-23, were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 and 21-22 have been cancelled rendering moot this rejection of those claims.  The amendment has overcome this rejection of the remaining claims.  
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1-6, 8-13, 15-17, and 19-23, were rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1) in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2).  Claims 13 and 21-22 have been cancelled rendering moot this rejection of those claims.
Response to Arguments
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed January 12, 2022, have been fully considered but they are not persuasive.  Claims 1-6, 8-13, 15-17, and 19-23, were rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1) in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2).
Applicant argues that the prior art images “are not from an image feed, but rather submitted by a user.”  There is no teaching in the present disclosure regarding how the image feed is submitted that would preclude it from being described as submitted by a user, and the present disclosure describes requiring the user’s permission to share the user’s image in the image feed.  The only further limiting description of “image feed” provided in applicant’s disclosure is that it is from a camera.  The prior art image is also from a camera.  In any case, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, 9-12, 16-20, 24, and 26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10366174 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims in the present application are broader than and would be anticipated or rendered obvious by the independent claims of the parent patent.  Claim 5 in the present application is substantially equivalent to claim 5 in parent, claims 7 and 17 in the present application are substantially equivalent to claims 2-3 in the parent, claims 9 and 18 in the present application are substantially equivalent to claim 11 in the parent, claim 10 in the present application is substantially equivalent to claim 14 in the parent, and claims 11 and 19 in the present application are substantially equivalent to claim 18 in the parent.  Claims 6 and 16 in the present application are substantially equivalent to limitations in the independent claims of the parent, claim 24 is similar to claims 2-3, 13, and 16 of the parent, and claim 26 is similar to subject matter addressed in several claims of the parent.  It should be noted that prior art rejections of claims 2-4, 8, 15, 23, and 25, in this office action, indicate that the references cited against the subject matter in those claims also constitute secondary references resulting in obviousness type double patenting rejections of those claims in view of the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-17, 19-24, and 26, are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1) in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2).
		Walker teaches most of the limitations of claims 1-6, 8-13, 15-17, 19-24, and 26.  For example Walker discloses, with regard to claim 1, a system comprising:
●	an interactive display (claim 1; see at least figs. 7, 12-16, 20-21);
●	a camera configured to produce an image feed, the image feed including an image of an individual wearing an item (claim 1; see at least ¶0057 “an image is generated of a shopper who is wearing a garment. The image may be generated by a camera such as a digital camera”); and 
●	a controller comprising one or more processors configured to perform operations (claim 1; see at least fig. 3, ¶¶0041-0042).
Walker further discloses the operations comprising, with regard to:
Claim 1.
	●	automatically identifying the item being worn by the individual (claims 1, 12, 20; see at least ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment”);	●	obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);
	●	transmitting image data to a computing device of each member of the target audience, the image data including the image of the individual wearing the item (claims 1, 12, 20; see at least abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least abstract “responses may be collected from the participants…”); and	●	causing display, on at least one display device, of a feedback interface to present the feedback data (claims 1, 12, 20; see at least abstract “… and an indication of the results may be output to the shopper,” figs. 11, 18-19, 21 “PRESENT FEEDBACK TO SHOPPER… user interface,” ¶0029 “a cellular telephone of a shopper, displaying results of a request for an opinion regarding a garment”).

		Walker teaches all of the above as noted and further discloses a) selecting a target audience, b) polling the target audience for feedback, and c) the feedback related to the image of the individual wearing the item, but does not disclose selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience.  Yang also discloses a) selecting a target audience, b) polling the target audience for feedback, and c) the feedback related to the image of the individual wearing the item, and Yang further discloses:
	●	automatically identifying the item being worn by the individual using one or more image processing and analysis techniques on the image of the individual from the image feed (claims 1, 12, 20; see at least Yang c12:60-67 “Any pictures submitted with the user question may be … automatically analyzed (e.g., using image processing and recognition techniques) to provide additional information about the user question,” c13:5-20 “attached picture may be … automatically analyzed, and the presence in the picture of a particular product or item may be detected”).
	●	selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of members of the target audience (claims 1, 12, 20; see at least Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Walker to include selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of a member of the target audience, as taught by Yang since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Yang in the method of Walker.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Walker further discloses, pertaining to:
Claim 2. The system of claim 1, wherein the feedback information includes one or more ratings of the image of the individual wearing the item (claims 2, 13; see at least abstract (ratings are “"Buy It" or "Don't Buy It"),” ¶0104 “participant may be allowed to indicate a degree of confidence, strength or certainty of the participant's opinion. … participant may be allowed to indicate a strength of the participant’s opinion (e.g., on a scale of 1 to 5, with 1 being the strongest),” ¶0192 “participants are permitted to view shopper/garment combined images, and… search for shopper/garment images to view…. shoppers may be rated based on responses from the participants”).
Claim 3. The system of claim 2, wherein the compiling of the feedback data includes calculating an aggregate rating from the one or more ratings (claim 3; see at least figs.10, 21, ¶0030 “outputting a percentage of the peers who provided a positive response to the garment … and a percentage of the peers who provided a negative response”).
Claim 4. The system of claim 1, wherein the causing display of the feedback interface comprises transmitting a set of instructions to a mobile device of the individual that cause the mobile device to display the feedback interface (claims 4, 15; see at least fig.21, ¶0064 “shopper terminal 206 and/or a participant terminal 208 may each comprise, for example … a handheld computer such as a cellular telephone”).
Claim 5. The system of claim 1, further comprising retrieving a list of social network connections of the individual, wherein at least one member of the target audience is identified from the list of social network connections of the individual (claim 5; see at least fig. 12 “PEER GROUP,” “BUDDY LIST,” ¶0003 “friends, family members or fellow shoppers.”  Please note: the reference refers throughout to the user’s “peer group.”  This is a social network.).
Claim 6. The system of claim 1, wherein:	●	the detailed product information comprises an item type of the item (claims 6, 16; see at least ¶0048 “garment: includes any article of wearing apparel, including shoes, handbags, belts, hats and other accessories and jewelry,” ¶0114 “database 326 may store additional information about a garment (e.g., designer, color, material, or other description”);
	●	the selecting of the target audience comprises identifying a relationship between the item type and user data of at least one member of the target audience (claims 6, 16; see at least figs. 6-7, 12 indicating that user data includes information such as “buttoned down,” and “dressing style”).

Claim 7. (Cancelled)

Claim 8. The system of claim 1, wherein the selecting of the target audience comprises selecting at least one member of the target audience based on user input indicative of a user selection of the at least one member (claim 8; see at least ¶0058 “participants may be selected based on a group defined by the shopper,” ¶0124 “permits the shopper to select a previously defined panel of specific individuals who are friends or acquaintances of the shopper”).

Claim 9. The system of claim 1, wherein the operations further comprise:	●	transmitting machine-readable instructions to the computing device of each member of the target audience that cause presentation, on the device, of a survey related to the image of the individual wearing the item (claim 9; see at least abstract, figs.1, 11, 13-14, 16, 19-20); and	●	receiving, one or more responses to the survey, the responses including the feedback information (claim 9; see at least abstract, figs. 1, 11, 19, 21).

Claim 10. The system of claim 1, wherein the feedback information includes textual comments related to the image of the individual wearing the item (claim 10; see at least abstract “(e.g., "Buy It" or "Don' t Buy It"),” figs. 9-10, 14).

Claim 11. The system of claim 1, wherein the operations further comprise distorting aspects of the image of the individual wearing the item to anonymize an identity of the individual prior to transmitting the image data to the target audience (claims 11, 19; see at least ¶0119 “Shoppers who wish to preserve their anonymity may be permitted to edit their images so as to obscure their faces,” ¶0195).

Walker in view of Yang further discloses, with regard to:
Claim 12. A method comprising:
	●	capturing, by a camera device, an image of an individual wearing an item (claims 12, 20; see at least Walker ¶0057 “an image is generated of a shopper who is wearing a garment. The image may be generated by a camera such as a digital camera”);
	●	automatically identifying the item being worn by the individual using one or more image processing and analysis techniques on the image of the individual (claims 1, 12, 20; see at least Walker ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment,” in view of Yang c12:60-67 “Any pictures submitted with the user question may be … automatically analyzed (e.g., using image processing and recognition techniques) to provide additional information about the user question,” c13:5-20 “attached picture may be … automatically analyzed, and the presence in the picture of a particular product or item may be detected”);	●	 obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least Walker fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);	●	 selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of members of the target audience (claims 1, 12, 20; see at least Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”);
	●	transmitting image data to a computing device of each member of the target audience, the image data including the image of the individual wearing the item (claims 1, 12, 20; see at least Walker abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least Walker abstract “responses may be collected from the participants…”); and	●	causing display, on at least one display device, of a feedback interface to present the feedback data (claims 1, 12, 20; see at least Walker abstract “… and an indication of the results may be output to the shopper,” figs. 11, 18-19, 21 “PRESENT FEEDBACK TO SHOPPER… user interface,” ¶0029 “a cellular telephone of a shopper, displaying results of a request for an opinion regarding a garment”).

Claim 13. (Cancelled)

Claim 14. (Cancelled)

Claim 15. The method of claim 12, wherein the causing display of the feedback interface comprises transmitting a set of instructions to a mobile device of the individual that cause the mobile device to display the feedback interface (claims 4, 15; see at least Walker fig.21, ¶0064 “shopper terminal 206 and/or a participant terminal 208 may each comprise, for example … a handheld computer such as a cellular telephone”).

Claim 16. The method of claim 12, wherein:	●	the detailed product information comprises an item type of the item (claims 6, 16; see at least Walker ¶0048 “garment: includes any article of wearing apparel, including shoes, handbags, belts, hats and other accessories and jewelry,” ¶0114 “database 326 may store additional information about a garment (e.g., designer, color, material, or other description”); and	●	 the selecting of the target audience comprises identifying a relationship between the item type and user data of at least one member of the target audience (claims 6, 16; see at least Walker figs. 6-7, 12 indicating that user data includes information such as “buttoned down,” and “dressing style”).

Claim 17. The method of claim 12, wherein:
	●	 the selecting of the target audience comprises identifying a relationship between use case information and user data of at least one member of the target audience (claim 17; see at least Walker ¶0100 "shopper may be allowed to include information in addition to the image with the request to the panel of participants. For example, an indication of ... an occasion to which the garment is to be worn," ¶0114 “additional information about the garment may be included in the request for an opinion that is transmitted to a participant”).

Claim 18. (Cancelled).

Claim 19. The method of claim 12, further comprising distorting aspects of the image of the individual wearing the item to anonymize an identity of the individual prior to transmitting the image data to the target audience (claims 11, 19; see at least Walker ¶0119 “Shoppers who wish to preserve their anonymity may be permitted to edit their images so as to obscure their faces,” ¶0195).

Walker in view of Yang further discloses, with regard to:
Claim 20. A tangible machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations (claim 20; see at least Walker figs. 3, 18; ¶0071) comprising:	●	capturing, by a camera device, an image of an individual wearing an item (claims 12, 20; see at least Walker ¶0057 “an image is generated of a shopper who is wearing a garment. The image may be generated by a camera such as a digital camera”);
	●	automatically identifying the item being worn by the individual using one or more image processing and analysis techniques on the image of the individual (claims 1, 12, 20; see at least Walker ¶0040 “scanning a product identifier code for the garment,” ¶0163 “an identification code that identifies the garment that he or she is trying on….  the user interface 1710 may include a bar code scanner that the shopper may use to scan a bar code on a price tag that has been affixed to the garment,” in view of Yang c12:60-67 “Any pictures submitted with the user question may be … automatically analyzed (e.g., using image processing and recognition techniques) to provide additional information about the user question,” c13:5-20 “attached picture may be … automatically analyzed, and the presence in the picture of a particular product or item may be detected”);	●	 obtaining detailed product information about the item from a product database (claims 1, 12, 20; see at least Walker fig. 3, ¶0072 “a product database 324,” ¶0112 “product database … to store data regarding products available for on-line sale”);	●	 selecting a target audience to poll for feedback related to the image of the individual wearing the item, the target audience selected based on the detailed product information, the selecting of the target audience including identifying a relationship between the detailed product information and user data of members of the target audience (claims 1, 12, 20; see at least Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”);
	●	transmitting image data to a computing device of each member of the target audience, the image data including the image of the individual wearing the item (claims 1, 12, 20; see at least Walker abstract);
	●	compiling feedback data based on feedback information received from members of the target audience, the feedback information being related to the image of the individual wearing the item (claims 1, 12, 20; see at least abstract “responses may be collected from the participants…”); and	●	causing display, on at least one display device, of a feedback interface to present the feedback data (claims 1, 12, 20; see at least Walker abstract “… and an indication of the results may be output to the shopper,” figs. 11, 18-19, 21 “PRESENT FEEDBACK TO SHOPPER… user interface,” ¶0029 “a cellular telephone of a shopper, displaying results of a request for an opinion regarding a garment”).

Claim 21. (Cancelled)

Claim 22. (Cancelled)

Claim 23. The system of claim 1, wherein the target audience includes a plurality of users with a transaction history associated with the item (claim 23; see at least Walker ¶0076 “The customer database may also include a historical record of purchases that have been made by the customers,” ¶0185 “Participants may also be rated based on their history as customers of a retailer. That is, participants who have bought a considerable amount of merchandise from a merchant may be accorded an enhanced rating,” in view of Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products”).

Claim 24. (New) The system of claim 1, further comprising identifying use case information specified by the individual including an intended use for the item being worn by the individual (claim 24; see at least Walker ¶0100 "shopper may be allowed to include information in addition to the image with the request to the panel of participants. For example, an indication of ... an occasion to which the garment is to be worn").

Claim 26. (New) The system of claim 24, wherein the selecting the target audience includes identifying a known hobby or occupation of the members, the hobby or occupation indicating experience of the members with the identified use case (claim 26; see at least Walker ¶0100 "shopper may be allowed to include information in addition to the image with the request to the panel of participants. For example, an indication of ... an occasion to which the garment is to be worn," ¶0114 “additional information about the garment may be included in the request for an opinion that is transmitted to a participant,” in view of Yang c8:63-c9:5 “an invitation to join an ESG may be offered to an individual … based on a demonstrated history of the individual… following related products,” c12:9-39 “individuals providing knowledge support for answering questions may be grouped into those that have expertise in particular subjects such as, … "Appliances," … "Lawn & Garden,"… "Tools,"…. individuals … having expertise about products or services in a single subject area (e.g., product sales, service, engineering, marketing, or development support teams for e.g., "Appliances”).

		Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (Paper No. 20210614; Pub. No. US 2005/0027612 A1) in view of Yang et al. (Paper No. 20210614; Patent No. US 10,915,973 B2) and further in view of Adeyoola et al. (Paper No. 20211012; Patent No. US 9,665,906 B2).
		Walker in view of Yang teaches all of the above as noted and further discloses a) selecting a target audience, b) polling the target audience for feedback, c) the feedback related to the image of the individual wearing the item, and d) identifying use case information specified by the individual including an intended use for the item being worn by the individual, but does not disclose causing display, on the at least one display device, background image content that mimics a setting based on the use case information including the individual's intended use for the item.  Adeyoola also discloses a) selecting a target audience, b) polling the target audience for feedback, c) the feedback related to the image of the individual wearing the item, and d) identifying use case information specified by the individual including an intended use for the item being worn by the individual, and Adeyoola further discloses:

Claim 25. (New) The system of claim 24 further comprising causing display, on the at least one display device, background image content that mimics a setting based on the use case information including the individual's intended use for the item (claim 25; see at least c20:45-53, c21:5-11).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Walker in view of Yang to include causing display, on the at least one display device, background image content that mimics a setting based on the use case information including the individual's intended use for the item, as taught by Adeyoola since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Adeyoola in the method of Walker in view of Yang.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 11, 2022